 Case 3:19-cv-02231-M Document 118 Filed 07/27/21        Page 1 of 2 PageID 2079



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

GRACE OWENS,                    §
                                §
     Plaintiff,                 §
                                §
vs.                             §               Civil Action 3:19-cv-02231-M
                                §
CIRCASSIA PHARMACEUTICALS INC., §
                                §
     Defendant.                 §

                              NOTICE OF APPEAL

TO THE HONORABLE BARBARA M. G. LYNN:

      Notice is hereby given that Plaintiff Grace Owens in the above-entitled case,

hereby appeals to the United States Court of Appeals for the Fifth Circuit from the

following:

      1. the order (ECF No. 112), dated June 29, 2021, granting Defendant
         Circassia Pharmaceuticals Inc.’s Motion for Summary Judgment; and

      2. the order (ECF No. 114), dated June 29, 2021, ordering Plaintiff Grace
         Owens take nothing on her claims against Defendant.



                                             Respectfully submitted,

                                              /s/ Brian P. Sanford
                                                Brian P. Sanford
                                                Texas Bar No. 17630700
                                                bsanford@sanfordfirm.com
                                                Elizabeth “BB” Sanford
                                                Texas Bar No. 24100618
                                                esanford@sanfordfirm.com




Notice of Appeal                                                             Page 1
 Case 3:19-cv-02231-M Document 118 Filed 07/27/21         Page 2 of 2 PageID 2080



                                              THE SANFORD FIRM
                                              1910 Pacific Ave., Suite 15400
                                              Dallas, TX 75201
                                              Ph: (214) 717-6653
                                              Fax: (214) 919-0113

                                              ATTORNEYS FOR PLAINTIFF
                                              GRACE OWENS



                          CERTIFICATE OF SERVICE

     I hereby certify that on July 27, 2021, I electronically served the foregoing
document on all counsel of record via the Court’s electronic filing system.

                                              /s/ Brian P. Sanford




Notice of Appeal                                                               Page 2
